      Case 2:19-cr-00077-RMP     ECF No. 66    filed 09/14/20   PageID.539 Page 1 of 4




1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
2                                                               EASTERN DISTRICT OF WASHINGTON




3
                                                                 Sep 14, 2020
                                                                     SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:19-CR-77-RMP-1
8                              Plaintiff,
                                                  ORDER DENYING THIRD MOTION
9           v.                                    FOR COMPASSIONATE RELEASE

10    SAMUEL E. RICHARDSON,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant’s Third Motion for Compassionate

14   Release, ECF No. 63, supplemented with another brief filed September 14, 2020,

15   ECF No. 65. Defendant again asks that the Court reduce his sentence to time served,

16   so that he may be released from custody and begin his term of supervised release, or

17   alternatively be released to home confinement pursuant to the First Step Act. ECF

18   No. 63 at 8. Defendant’s renewed motion is premised both on the COVID-19

19   pandemic and the First Step Act. ECF No. 63.

20         Mr. Richardson alleges that he is 42 years old, that he is obese, and has

21   hypertension. ECF No. 63 at 2. He further alleges that even without compassionate

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 1
       Case 2:19-cr-00077-RMP     ECF No. 66    filed 09/14/20   PageID.540 Page 2 of 4




1    release, he expects to be released from custody no later than February 27, 2021.

2    ECF No. 63 at 3. In his supplemental filing, ECF No. 65, he alleges that the fires

3    occurring in Washington State are a basis for him to be released so that he can assist

4    his friends with fire problems. The Court has considered the motion, the record, and

5    is fully informed.

6          Pursuant to 18 U.S.C. § 3582(c)(1)(A), this Court has the authority to reduce

7    Defendant’s term of imprisonment after certain, administrative remedies have been

8    exhausted. Under that statute, there are restrictions on when the Court may act. The

9    Court may act, “upon motion of the Director of the Bureau of Prisons, or upon

10   motion of the defendant after the defendant has fully exhausted all administrative

11   rights to appeal a failure of the Bureau of Prisons to bring a motion on the

12   defendant’s behalf . . . .” Additionally, if Defendant files a motion under 18 U.S.C.

13   § 3582(c)(1)(A) with the Bureau of Prisons, and the Bureau of Prisons does not act

14   upon his motion within thirty days of receiving it, then Defendant may request relief

15   directly from this Court, without taking additional steps to exhaust his administrative

16   remedies. Id.

17         The Court previously denied Mr. Richardson’s motion for compassionate

18   release, ECF No. 59, and his Renewed Motion for Compassionate Release, ECF No.

19   63, as it was unclear from the motions whether Defendant had exhausted his

20   administrative remedies. The Court directed Mr. Richardson to provide

21   documentation to support his claim that he had filed a motion with the Bureau of

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 2
       Case 2:19-cr-00077-RMP     ECF No. 66    filed 09/14/20    PageID.541 Page 3 of 4




1    Prisons. In his renewed motion, Mr. Richardson proffers that he submitted a motion

2    for compassionate release to the Bureau of Prisons in April of this year, but he still

3    has not provided any documentation to support that proffer, nor clarified whether the

4    Bureau of Prisons acted on his motion for compassionate release, and if they acted,

5    when they acted. Therefore, the Court still has insufficient evidence before it to

6    conclude that it has authority to hear the instant motion.

7          Even if the Court did have authority to act on this motion, the Court is

8    denying Mr. Richardson’s renewed motion for compassionate release because he has

9    not presented sufficient evidence for granting the motion beyond his allegations that

10   he is obese and suffers from hypertension and because the COVID-19 pandemic is a

11   problem for the incarcerated population. Furthermore, Mr. Richardson states that he

12   is 42 years old, which does not place him in the high-risk category for inmates likely

13   to suffer serious impact from COVID-19. Indeed, none of Mr. Richardson’s cited

14   factors, the pandemic, his obesity, his undocumented hypertension, and the wildfires

15   in Washington State, establish a sufficient basis for this Court to release Mr.

16   Richardson on the basis of compassionate release.

17         Moreover, in a consideration of the factors listed in 18 U.S.C. §3553, which

18   the Court must consider before granting compassionate release, the Court finds that

19   Mr. Richardson has an extensive history of preying on vulnerable individuals

20   through fraudulent representations. Indeed, many of his arguments regarding

21   compassionate release, which are unsupported by documentation, restate that he will

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 3
      Case 2:19-cr-00077-RMP     ECF No. 66    filed 09/14/20   PageID.542 Page 4 of 4




1    assist people to make amends for his prior misdeeds. ECF No. 65. However, the

2    Court finds that Mr. Richardson’s long history of dishonesty and preying on

3    vulnerable individuals weighs in favor of keeping him detained and protecting the

4    public from further crimes of the defendant for a longer time. 18 U.S.C. §

5    3553(a)(2)(C). Therefore, the Renewed Motion for Compassionate Release is

6    denied.

7          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

8    Compassionate Release, ECF No. 63, is DENIED.

9          IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order and provide copies to counsel and Mr. Richardson.

11         DATED September 14, 2020.

12
                                               s/ Rosanna Malouf Peterson
13                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
14

15

16

17

18

19

20

21

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 4
